* * * * * * * * * * *
Based upon information contained in I.C. File LH-0363 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1. Decedent, Jeffrey Scott Hollingsworth, was a Deputy Chief with the Clement Volunteer Fire Department in Autryville, N.C., at the time of his death on 30 November 2006.
2. Decedent's death occurred in the course and scope of his employment as follows: On 29 November 2006 at 12:59 a.m., decedent was dispatched to a reported structure fire, completing the call at 1:21 a.m. At 1:39 a.m. on 29 November 2006, decedent was dispatched on a second call, this time to a reported wood and brush fire. The second call was completed at 2:06 a.m.
3. At approximately 3:00 a.m., decedent returned home where he began to experience severe pain. He was transported to the emergency room where he was diagnosed with kidney stones and surgery was planned for the next day. Plaintiff returned home but again experienced severe pain and returned to the hospital. At 1:20 a.m. on 30 November 2006, *Page 2 
plaintiff suffered a massive heart attack while in the hospital and was pronounced dead. The certificate of death lists the cause of death as "acute myocardial infarction."
4. Decedent is survived by his wife, Cynthia L. Hollingsworth, who resided with decedent at the time of his death. There are no minor children of the marriage.
                          * * * * * * * * * * *
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Decedent was an eligible firefighter, as defined in N.C. Gen. Stat. § 143-166.2(d), with the Clement Volunteer Fire Department at the time of his death on 30 November 2006.
2. Decedent's death occurred within 24 hours after responding to an emergency situation; therefore, it is presumed that decedent was killed in the line of duty. N.C. Gen. Stat. § 143-166.2(c).
3. Decedent is survived by his wife, Cynthia L. Hollingsworth, who is eligible for the award of death benefits under N.C. Gen. Stat. §143-166.1 et seq.
                          * * * * * * * * * * *
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. The sum of $50,000.00 is hereby awarded to Cynthia L. Hollingsworth as the qualified surviving spouse of Jeffrey Scott Hollingsworth payable as follows: the sum of $20,000.00 shall be paid immediately to Cynthia L. Hollingsworth. Thereafter, the sum of $10,000.00 shall be paid annually to Cynthia L. Hollingsworth as long as she remains unmarried until such time as the balance of all payments equal $50,000.00. This sum shall be paid from *Page 3 
funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1 et seq. If Cynthia L. Hollingsworth becomes ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the 2nd day of May, 2007.
S/___________________________ J. BRAD DONOVAN DEPUTY COMMISSIONER
CONCURRING:
  S/______________________________ BERNADINE S. BALANCE COMMISSIONER
  S/______________________________ DANNY LEE MCDONALD COMMISSIONER *Page 1